DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2019 was considered by the examiner.
Drawings
The drawings filed on 3/19/2019 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over FURUTA (2013/0106973 A1).
Furuta teaches regarding claim 1, a print engine controller 107, the controller comprising: an image generation module to control a plurality of laser elements (shown in figure 2) to produce an image by scanning the laser elements along a scan direction, the image having a calibration portion that is continuous in a direction perpendicular to the scan direction (shown in figure 3) and produced by at least a group of the laser elements [0063, two groups]; a calibration module 
Regarding claim 3, the calibration module is to determine a contribution to the optical measurement associated with each of the laser elements in the group of laser elements by averaging the optical measurement or a property derived from the optical measurement between a plurality of calibration portions arranged along the direction perpendicular to the scan direction and mutually aligned along the scan direction (shown in figure 3).
Regarding claim 4, the image generation module 620 is to control a plurality of laser elements to produce the image such that the image has a plurality of calibration elements at different locations along the scan direction, and the calibration module is to determine a plurality of sets of calibration adjustments, each set associated with a different one of the locations along the scan direction, and each set including a calibration adjustment for the laser elements in the group of laser elements (the pattern in figure 3 is along the scan direction).
Regarding claim 7, a printing device (shown in figure 1) comprising the print engine controller discussed above.
Furuta teaches regarding claim 8, a method of calibrating a print engine, the method comprising: controlling a plurality of imaging elements of the imaging system to produce an image on a substrate by scanning the imaging elements in a scanning direction, the image including: a calibration portion produced by a group of the imaging elements, the calibration portion being unbroken in a direction perpendicular to the scanning direction, and a registration portion(figure 3) produced by one or more of the imaging elements, the registration portion indicative of a start and end of the calibration portion in the direction perpendicular to the scanning direction; receiving a measurement of an optical property of the calibration portion of the image; determining, by referencing the registration portion, a contribution to the received measurement due to each of the imaging elements of the group; and determining a correction for each of the imaging elements of the group based on the determined contributions (the registration portion is the first or last pattern, or the registration of each individual pattern start and end timing or location according to the sensors readings).
Regarding claim 15, Furuta teaches a non-volatile computer-readable medium storing:  a control module including instructions that when executed cause a processing device to control a plurality of imaging elements to produce an image by scanning the imaging elements along a scan direction, the image having a calibration portion that is continuous in a direction perpendicular to the scan direction and produced by at least a group of the imaging elements; a data reception module including instructions that when executed cause the processing
device to receive data describing an optical measurement of the calibration portion; a contribution determination module including instructions that when executed cause the processing device to determine a contribution to the optical measurement associated with each of the imaging elements in the group of imaging elements; and a calibration determination module including instructions that when executed cause a processing device to determine a calibration adjustment for the imaging elements in the group of imaging elements (figure 8 and its description).
Furuta does not teach that the image is continuous.  However, it would have been obvious to one of ordinary skill in the art to design the image is a way that meets the design desires.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use design choice with the teaching of Furuta to obtain the desired pattern image.
Allowable Subject Matter
Claims 5-6 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Elliott et al. teaches an alignment method for an exposure system this is comprised of lasers.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        


QG